Citation Nr: 0314123	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee strain.

2.  Entitlement to an initial compensable evaluation for left 
knee strain.

3.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 (2002) based upon multiple 
noncompensable service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
granted service connection for right knee strain and left 
knee strain and assigned noncompensable evaluations, 
effective June 21, 1999.  The veteran has appealed the 
assignment of the noncompensable evaluations.

Additionally, in the January 2002 statement of the case, the 
RO denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities and 
a temporary total evaluation due to treatment for a service-
connected disability requiring convalescence.  

In October 2002,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the veteran withdrew the issue of entitlement to 
a temporary total evaluation due to treatment for a service-
connected disability.  Thus, that issue is not on appeal and 
will not be addressed in the decision.


FINDINGS OF FACT

1.  Right knee strain is manifested by periarticular 
pathology productive of painful motion.

2.  Left knee strain is manifested by periarticular pathology 
productive of painful motion.

3.  A basis is no longer present for the assignment of a 
separate 10 percent evaluation for the service-connected 
disabilities under 38 C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
right knee strain have been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2002).

2.  The criteria for an initial evaluation of 10 percent for 
left knee strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260.

3.  The claim for a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities has 
been rendered moot.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the June 2000 rating 
decision and the January 2002 statement of the case.  The RO 
informed the veteran that in order to warrant a compensable 
evaluation for limitation of motion, his flexion would need 
to be limited to 45 degrees or extension limited to 
10 degrees.  In the January 2002 statement of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claim for an increased evaluation for his 
service-connected disabilities.  This informed the veteran of 
the evidence necessary to establish a compensable evaluation 
for the service-connected knees.  Based on the above, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
August 1999 letter, the RO asked the veteran if he had 
received recent treatment for his service-connected 
disabilities and, if so, to complete the attached VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, for each doctor so that VA could obtain those records for 
him.  The RO told him that it would obtain any treatment 
records from VA or military facilities.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
veteran submitted a private medical record and has indicated 
that he has not been treated at a VA facility for his 
service-connected disabilities .  The veteran has not alleged 
that there exist any records that VA has not obtained.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that in July 1991, the 
veteran sustained an injury to both knees.  Magnetic 
resonance images taken at that time showed meniscal tears in 
both knees.

An August 1999 VA examination report shows that the veteran 
reported having constant pain in his knees with the right 
being greater than the left.  He stated he had pain when he 
would bend his knees.  The examiner stated that both knees 
demonstrated normal contour with no swelling.  There was no 
laxity of either joint.  Range of motion was symmetrical, 
which was from 0 to 135 degrees, which the examiner stated 
was "maximum flexion" with no instability of the joint.  
There was a negative drawer sign.  The diagnostic impressions 
were bilateral knee strain and possible meniscus tear injury 
with full range of motion.  The examiner stated that there 
was no evidence of fatigability nor of incoordination.  He 
noted, however, that the veteran was prone for exacerbation 
of his knee pain but that it was not possible to predict the 
degrees of restricted range of motion during flare-ups.  X-
rays taken at that time were normal.

In the veteran's notice of disagreement, submitted in April 
2001, he stated that he had unbearable pain and stiffness in 
his knees.  He asserted he was unable to run, walk long 
distances, or squat without having severe pain.  He described 
having severe difficulty walking up stairs.  The veteran 
stated that he had to take medication to relieve his pain.  
He expressed frustration with not being able to do activities 
that others took for granted.

Attached to the veteran's notice of disagreement were March 
2000 and April 2000 private treatment reports pertaining to 
his knees.  In March 2000, the private physician stated that 
examination of the right knee revealed no evidence of 
effusion.  He stated the veteran had full range of motion and 
noted there was tenderness over the mid and posterior medial 
joint lines.  There was no evidence of ligamentous laxity.  
The private physician also stated that there was no 
tenderness laterally.  The April 2000 treatment report 
indicated that the veteran had undergone a synovectomy of the 
right knee.  The private physician stated that the veteran 
had swelling, which would be expected.

An October 2001 VA examination report shows that the veteran 
reported having difficulty with bending, pushing, turning, 
and twisting with his knees.  He stated that he had trouble 
walking more than half a mile at a stretch.  The veteran 
reported that he had clicking sounds in both knees.  Physical 
examination revealed crepitus on passive range of motion of 
both knees.  The examiner stated that range of motion was 
from 0 to 115 degrees in the right knee and from 0 to 
125 degrees in the left knee.  He added that there was no 
instability of either knee joint.  Drawer sign and grind sign 
were negative.  The diagnostic impression was bilateral knee 
strain/sprains with range of motion as described.  The 
examiner stated that there was no evidence of fatigability or 
incoordination.  He noted that the veteran was prone to 
progression of his symptoms and that it was not possible for 
him to predict the amount of dysfunction in the future.

At the October 2000 hearing before the undersigned, the 
veteran complained that the October 2001 VA examination was 
not a thorough one.  He stated that it was very painful for 
him to squat and that he could not rise without holding onto 
something.  He stated that he is a phlebotomist and was on 
his feet for most of the day, which was painful for his 
knees.  The veteran testified that it varied from day to day 
which knee was worse.  He stated he could no longer ride a 
bicycle, run, or walk long distances.  

A.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
right and left knees.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Normal range of motion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2002).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Under 38 C.F.R. § 4.59, it states the following, in part:

It is the intent of the schedule to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint. . . . 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for the right knee and the grant of a 
10 percent evaluation for the left knee.  At the August 1999 
VA examination, the veteran reported having constant pain in 
his knees.  While the veteran had full range of motion and no 
instability, the examiner noted that the veteran was prone 
for exacerbation of his knee pain, which would restrict his 
range of motion during flare-ups.  In March 2000, a private 
physician stated that the veteran had tenderness of the right 
knee over the mid and posterior medial joint lines.  That 
record indicated that the veteran had undergone a synovectomy 
of the right knee.  In the October 2001 VA examination 
report, the examiner stated that the veteran's range of 
motion in the right knee was from 0 to 115 degrees and 0 to 
125 degrees in the left knee.  Thus, the veteran had limited 
range of motion in both knees.  The examiner noted that the 
veteran was prone to progression of his symptoms.  The 
veteran has described constant pain in both of his knees and 
the fact that he is limited with what he can do with his 
knees.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the clinical findings establish 
that the veteran has periarticular pathology productive of 
painful motion in both the right and left knees and grants a 
10 percent evaluation for each knee.  See 38 C.F.R. 4.59 (it 
is the intention to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint); Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

The Board must now determine if an evaluation in excess of 
10 percent is warranted for each knee and finds that the 
preponderance of the evidence is against it.  Consideration 
of the veteran's right knee disability under Diagnostic Code 
5257 is not appropriate, as medical professionals have stated 
that the veteran does not have any laxity in either knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Additionally, 
the veteran has not reported that he has laxity in his knees.  
Range of motion in the right knee has been, at worst, 0 to 
115 degrees.  Range of motion in the left knee has been, at 
worst, 0 to 125 degrees.  Such ranges of motion would not 
warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.  

Considering DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(addressing 38 C.F.R. §§ 4.40, 4.45), the Board finds that an 
evaluation in excess of 10 percent for each knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  The 
veteran has no instability in the right and left knees.  The 
veteran has reported discomfort with squatting, prolonged 
standing, and prolonged walking.  His range of motion of the 
right knee and the left knee has been, at worst, 0 to 
115 degrees and 0 to 125 degrees, respectively.  In the 
August 1999 and October 2001 VA examination reports, the 
examiner stated that the knees did not have evidence of 
fatigability or incoordination.  In order to warrant an 
evaluation in excess of 10 percent for limitation of flexion, 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Again, the veteran's limitation of 
flexion has been reported to be 115 degrees in the right knee 
and 123 degrees in the left knee.  These do not establish 
that the service-connected right knee strain and left knee 
strain warrant any more than a 10 percent evaluation each.  
See id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected right and 
left knees were worse than the noncompensable evaluations 
contemplated, the Board agrees and has granted a 10 percent 
evaluation for each knee.  To the extent that he has implied 
that the service-connected disabilities warrant more than a 
10 percent evaluation, the Board finds that the medical 
findings do not establish that the veteran has any more than 
slight functional impairment of the right and left knees.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

The Board finds no basis upon which to predicate the 
assignment of "staged" ratings during the appeal period 
pursuant to Fenderson, supra.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

B.  38 C.F.R. § 3.324

The veteran in this case seeks a separate 10 percent rating 
on the basis of having multiple noncompensable service-
connected disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (2002).  However, given the action taken in 
this decision, the veteran has now been assigned a 10 percent 
rating for each of his service-connected knees.  Accordingly, 
the veteran cannot now be assigned a separate 10 percent 
rating pursuant to the provisions of 38 C.F.R. § 3.324 
(10 percent evaluation cannot be combined with any other 
rating).  Thus, such claim has been rendered moot.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 10 percent for right 
knee strain is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent for left 
knee strain is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 is dismissed as moot.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

